Stuart, J.
Debt on a note for 400 dollars, by Polleys and Butler against Ardery and another. There were several pleas setting up a failure of consideration. Ardery also filed a bill of discovery, which was answered, and on the trial the bill and answer were used in evidence. The jury found for the plaintiffs, and judgment was rendered accordingly-
The evidence is all set out in the record. It presents the often occurring instance, of the losing party being dissatisfied with the conclusions of the jury on conflicting evidence. The settled rule is not to disturb such verdicts.
Davison, J., having been concerned as counsel, was absent.
Per Curiam.—The judgment is affirmed, with 5 per cent, damages and costs.